Title: To Thomas Jefferson from Benjamin Galloway, [October 1797]
From: Galloway, Benjamin
To: Jefferson, Thomas


                    
                        [Oct. 1797]
                    
                    Benjamin Galloway of Washington County and State of Maryland presentest his republican respects to Citizen Jefferson and begs leave to offer his perfect approbation of his Conduct and principles—if opportunity should suffer him, he will be happy to shake Mr. Jefferson by the Hand—he is an American, but at the same time, he would wish to be considered as a Sans, Culotte—
                    
                        B G
                    
                